DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

A method for apportioning inventory units to a plurality of warehouse nodes comprising:

receiving a placement request for a set of inventory units from a merchant, the placement request including a plurality of service level parameters including a delivery region and a shipping speed, wherein the placement request does not include any warehouse node locations;

accessing a plurality of node data sets, each node data set being associated with a warehouse node, wherein each node data set includes availability information and carrier information for the warehouse node;

selecting, based on the node data sets and the service level parameters, a set of warehouse nodes for storing the inventory units, wherein the selecting includes:

identifying, based on the availability information, one or more warehouse nodes having available space to store at least some of the inventory units, and

identifying, based on the carrier information, one or more warehouse nodes associated with at least one carrier that ships from the warehouse node to the delivery region at the received shipping speed,

apportioning a number of inventory units to each selected warehouse node; and

providing placement instructions including the selected warehouse nodes and the number of inventory units to ship to each selected warehouse node.



Regarding independent claims 1, 17, 28, and 29, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a database and processor) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 17, 28, and 29, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Malecha et al. (US 2019/0347606) in view of official notice.
	Regarding claims 1, 17, 28, and 29, Malecha discloses a method (and computer readable medium with instructions) for apportioning inventory units to a plurality of warehouse nodes (abstract, par. 27) including receiving a placement request for inventory units from a merchant which includes service parameters (Fig. 2, par. 8, 30, 35, 38, retail entity places purchase order with vendor for items, various criteria considered), accessing a database storing a plurality of node data associated with a warehouse node including availability and carrier information (Figs. 2, 4, par. 27, information about inventory at warehouse nodes is stored in memory and accessed), selecting a set of warehouse nodes for storing inventory units (abstract, par. 8, 27, 30, 31, 38, inventory management system determines whether additional items are needed at warehouse nodes and adjusts stock levels according to various criteria), identifying warehouse nodes having available space to store units (par. 8, 27, 30, 31, 38, optimal levels of inventory across multiple locations are determined, additional items are sent to locations with low levels and having available space), identifying warehouse nodes with a carrier that ships from the nodes to delivery locations (Fig. 6, par. 8, 27, 31, 38, products are sent to flow centers which enable quick shipment to retail stores), apportioning inventory units to each selected warehouse node (par. 8, 27, 30, 31, 38, 45, inventory items and quantities needed at various warehouse nodes is determined), and providing placement instructions including the selected node and number of units to ship (par. 8, 27, 30, 31, 38, 45, inventory items and quantities needed at various warehouse nodes is determined and instructions are provided).    

	The examiner gives official notice that numerous service parameters for inventory management are well-known, including delivery region and shipping speed.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Malecha to include delivery region and shipping speed as service parameters, as taught by official notice, because modifying the other teachings of the prior art with these well-known features would merely yield predictable results and so that common service parameters are considered in the inventory management analysis.
	Regarding claims 2 and 3, service level parameters include anticipated shipping period and warehouse node selection is based on availability (par. 25, 35, predicted demand and inventory levels, shipping costs, delivery times, etc. are considered).  Regarding claim 4, a customer segment is considered (Fig. 2, par. 35, customer blocks, customer demand).  Regarding claim 5, at least one channel for distributing items to customers is included (par. 30, 31, items available at retail stores or via online shopping).  Regarding claim 6, apportioning is based on projected demand (par. 35, predicted demand for items considered).  Regarding claims 7 and 8, it is well-known to rank different options according to various criteria.  Regarding claims 9 and 10, there are only two possibilities for the current status of a warehouse node, either it is being used or not used, and both are claimed.  Regarding claims 11 and 12, the entity which provides the placements instructions is a matter of design choice.  Regarding claim 13, a plurality of merchants provide a plurality of placement requests (Figs. 1, 2, multiple .  
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627